Citation Nr: 0711148	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritic changes 
of the cervical spine, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for lumbar syndrome 
with early degenerative joint disease of the lumbar spine and 
history of lumbosacral strain, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for right knee injury 
with hypertrophic changes, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for fracture of the 
left fifth finger with traumatic arthritis, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran has verified active service from July 1969 to 
November 1981 with almost 8 years of prior unverified active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2006, the veteran testified at a 
personal hearing before the undersigned sitting at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran testified that he has 
been treated by private physicians, Drs. R.B. and M.B., for 
his service-connected disabilities.  The veteran stated that 
he had filled out a form to obtain those records.  There is 
no copy of a VA Form 21-4142 for those physicians of record 
nor have the records been obtained.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

The veteran also asserted that his VA disabilities, 
particularly his right knee, lumbar spine, and cervical spine 
disabilities, have worsened in severity since the last 
January 2003 VA examinations were conducted.  With regard to 
the right knee, the veteran submitted VA outpatient records 
showing that his right knee disability had recently required 
cortisone injections.  With regard to the spine disabilities, 
the veteran maintains that he has limited motion.  On the 
last examination, the cervical spine had nearly normal range 
of motion and the lumbar spine had normal range of motion.  
As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Further, with regard to the lumbar and cervical spine 
disabilities, the rating criteria pertaining to spine 
disabilities were twice amended during the appeal period.  
The first amendment was made effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The second 
change was made effective September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The veteran was not 
examined after the second changes in the rating schedule were 
made and as such, the RO should ensure that the findings 
obtained on examination are responsive to the recent Rating 
Schedule changes.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  After the veteran completes a VA Form 
21-4142, authorizing the release of his 
private medical records of Drs. R.B. and 
M.B., those records should be obtained 
and associated with the claims file.  

2.  Schedule the veteran for a VA examination 
to include neurologic and joints evaluations.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  

(A).  With regard to the cervical and 
lumbar spine, the examiner should be 
provided the rating criteria in effect 
prior to September 23, 2002; as of 
September 23, 2002; and as of September 
26, 2003.  The examiner should report the 
veteran's current manifestations of his 
disease of the cervical and lumbar spine 
in terms that address all 3 versions of 
the rating schedule.

In assessing the range of motion testing, 
the examiner should address the criteria 
of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected part is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should be requested to 
report the range of motion of the low 
back and cervical spine in degrees of 
arc.  All findings and diagnoses should 
be reported in detail.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
veteran has any neurological 
manifestations related to either the 
cervical or lumbar spine to include 
radiculopathy or sciatica as well as any 
bowel and bladder complaints.  If so, 
these neurological manifestations should 
be identified and the severity thereof 
described in detail.  

If possible, the examiner should indicate 
whether the veteran has had 
incapacitating episodes over the last 12 
months which required prescribed bed rest 
by a physician, and, if so, the number of 
episodes and the duration of the 
episodes.  

(B).  With regard to the right knee, the 
examiner should conduct range of motion 
testing.  The limitation in degrees should be 
indicated.  DeLuca criteria should again be 
addressed.  The examiner should also 
determine if the veteran has lateral 
instability or subluxation of the right knee, 
and, if so, if it is slight, moderate, or 
severe.  

(C).  With regard to the fracture of the left 
fifth finger, the examiner should indicate if 
the veteran has the functional equivalent of 
partial or complete amputation.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


